EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zack C.Y. Chen, Registration No. 70,614  on 3/25/21.

3	The application has been amended as follows: 
In the claims:
1.	(Currently Amended) A memory system comprising:
a semiconductor memory; and
a memory controller including:
an adjustment circuit configured to receive a first signal having a first duty cycle, generate a second signal  on the basis of the first signal  and a control signal [CC], the second signal having a second duty cycle which is different from the first duty cycle, and intermittently output [[a]] the second signal to an outside of the memory controller 
and a fourth signal which [[is]] are generated on the basis of the second signal, and output a detection target signal on the basis of a selected one of the third signal and the fourth signal; and
a control circuit configured to generate the control signal on the basis of the detection target signal.
2.	(Original) The memory system according to claim 1, wherein the adjustment circuit is configured to change the second duty cycle on the basis of the control signal.
3.	(Currently Amended) The memory system according to claim 1, wherein 
the memory controller is further configured to receive a data signal in accordance with a timing of the fourth signal.
4.	(Currently Amended) The memory system according to claim 1, wherein 
the second signal instructs a device that receives the intermittently output second signal to output a data signal.
5.	(Currently Amended) The memory system according to claim 1, wherein 
the control circuit is further configured to detect a duty cycle of the selected one of the third signal and the 
6.	(Currently Amended) The memory system according to claim 1, wherein 
intermittently output second signal to the semiconductor memory, and receive a signal that generates the fourth signal from the semiconductor memory.
7.	(Currently Amended) The memory system according to claim 1, wherein 
the control circuit is configured to determine whether the second duty cycle detection target signal.
8.	(Currently Amended) The memory system according to claim 7, wherein 
the control circuit is configured to apply a correction code to the adjustment circuit while the selector circuit outputs the detection target signal.
9.	(Currently Amended) The memory system according to claim 8, wherein 
the control circuit is configured to apply a plurality of correction codes to the adjustment circuit while the selector circuit outputs the detection target signal, and determine for which of the plurality of correction codes the second duty cycle 
10.	(Currently Amended) The memory system according to claim 9, wherein 
the control circuit is configured to determine whether [[the]] a duty cycle of the fourth signal falls within a second predetermined range while the selector circuit outputs the detection target signal.
11.	(Currently Amended) The memory system according to claim 10, wherein 
detection target signal.
12.	(Currently Amended) The memory system according to claim 11, wherein 
the control circuit is configured to apply a plurality of correction codes to the adjustment circuit while the selector circuit outputs the detection target signal, and determine for which of the plurality of correction codes the duty cycle of the fourth signal falls within the second predetermined range.
13.	(Currently Amended) A method for implementing a control signal for a memory controller that includes an adjustment circuit, a selector circuit, and a control circuit, the method comprising:
receiving, by the adjustment circuit, a first signal having a first duty cycle, and intermittently outputting a second signal to an outside of the memory controller on the basis of a control signal, the second signal having a second duty cycle which is different from the first duty cycle;
receiving, by the selector circuit, and a fourth signal which [[is]] are generated on the basis of the second signal; 
outputting, by the selector circuit, a detection target signal on the basis of a selected one of the third signal and the fourth signal to the control circuit; and
supplying, by the control circuit, a correction code for changing the second duty cycle to the adjustment circuit on the basis of the selected one of the third signal and the fourth signal.

determining, by the control circuit, whether the second duty cycle detection target signal.
15.	(Currently Amended) The method according to claim 14, further comprising 
supplying, by the control circuit, a plurality of correction codes to the adjustment circuit while the selector circuit outputs the detection target signal, and determining for which of the plurality of correction codes the second duty cycle 
16.	(Currently Amended) The method according to claim 15, further comprising 
selecting, by the adjustment circuit, one of the correction codes for which the second duty cycle 
17.	(Original) The method according to claim 15, wherein 
the predetermined range is between 45% and 55%.
18.	(Currently Amended) The method according to claim 13, further comprising 
fourth signal falls within a predetermined range while the selector circuit outputs the detection target signal.
19.	(Currently Amended) The method according to claim 18, further comprising 
supplying, by the control circuit, a plurality of correction codes to the adjustment circuit while the selector circuit outputs the detection target signal, and determining for which of the plurality of correction codes the third duty cycle 
20.	(Currently Amended) The method according to claim 19, further comprising 
selecting, by the adjustment circuit, one of the correction codes for which the third duty cycle .

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: None of the prior art of record shows the combination of a memory controller including:
an adjustment circuit configured to receive a first signal having a first duty cycle, generate a second signal on the basis of the first signal and a control signal, the second signal having a second duty cycle which is different from the first duty cycle, and intermittently output the second signal to an outside of the memory controller;

a control circuit configured to generate the control signal on the basis of the detection target signal with the other limitations of claim 1.
None of the prior art of record shows the combination of a memory controller including a method for implementing a control signal for a memory controller that includes an adjustment circuit, a selector circuit, and a control circuit, the method comprising:
receiving, by the adjustment circuit, a first signal having a first duty cycle, and intermittently outputting a second signal to an outside of the memory controller on the basis of a control signal, the second signal having a second duty cycle which is different from the first duty cycle;
receiving, by the selector circuit, a third signal and a fourth signal which  are generated on the basis of the second signal; 
outputting, by the selector circuit, a detection target signal on the basis of a selected one of the second third signal and the third fourth signal to the control circuit; and
supplying, by the control circuit, a correction code for changing the second duty cycle to the adjustment circuit on the basis of the selected one of the second third signal and the third fourth signal as recited in claim 13.
Shimizu, US 20130250693 A1 shows a memory controller comprising: duty ratio adjustment circuit and duty ratio detection circuit; however, the reference does not teach 
Claims 2-12 and 14-20 directly or indirectly depend from at least one of the above independent claims 1 and 13 and are considered allowable for at least the same reasons discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Tsuji et al, US 20190080734 A1shows a duty cycle corrector receiving a phase code from a delay locked loop circuit (DLL) wherein the DLL having input which  are generated on the basis of a first signal having a first duty cycle.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE TRAN whose telephone number is (571)272-4189.  The examiner can normally be reached on M, Thurs, 8am-4pm an alternated F 9.00am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENISE TRAN/Primary Examiner, Art Unit 2138